Filed 8/10/15 In re Amaya B. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re AMAYA B., a Person Coming Under                                B259770
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. TJ21473)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

AMAYA B.,

         Defendant and Appellant.




                   APPEAL from an order of the Superior Court of Los Angeles County,
Catherine J. Pratt, Juvenile Court Referee. Affirmed as corrected with directions.


                   Mary Bernstein, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   No appearance for Plaintiff and Respondent.


                                __________________________________
                  FACTUAL AND PROCEDURAL BACKGROUND


       After Amaya B. (then 13 years old) punched, kicked, and hit a middle school
classmate with a belt, the People filed a petition alleging that she had committed assault
by means of force likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(4)).
Amaya denied the allegation and filed a motion pursuant to Welfare and Institutions
Code section 700.1 to suppress her statements to David Llamas, a Los Angeles School
Police Officer, in which she admitted beating up J.J. (then 12 years old) after school.
Amaya argued that Officer Llamas obtained her statements in violation of the Fourth
Amendment.
       The court heard the suppression motion in conjunction with the jurisdiction
hearing. Officer Llamas testified that he interviewed J.J. the day after the incident. J.J.
said he saw his attacker during the assault but did not know her name. Nor was he able to
find her photograph in the school yearbook. J.J. explained to the officer, however, that he
had since learned from others that his attacker’s name was Amaya.
       Officer Llamas testified that he spoke to Amaya on the campus of the middle
school. Before commencing the interview, Officer Llamas advised Amaya of her right to
remain silent, to the presence of an attorney and, if indigent, to appointed counsel.
(Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694, 86 S.Ct. 1602].) Amaya
waived her rights and made incriminating statements.
       Following argument by counsel, the juvenile court denied the motion to suppress
and Officer Llamas’ testimony resumed. He testified Amaya admitted to him that she
had beat up J.J. because he had called her names, and she described the assault in detail.
J.J. also testified about the attack. Amaya presented no evidence in her defense.
       At the conclusion of the jurisdiction hearing, the juvenile court found the
allegation true, declared the offense a felony, and sustained the petition. The court
ordered Amaya home on probation and awarded her one day of predisposition credit.
Amaya filed a timely notice of appeal, challenging the denial of her suppression motion.


                                              2
                                       DISCUSSION


       We appointed counsel to represent Amaya on appeal. After examination of the
record counsel filed an opening brief raising no issues. On April 29, 2015 we advised
Amaya that she had 30 days within which to submit any contentions or issues she wanted
us to consider. We have received no response.
       We have examined the record and are satisfied Amaya’s attorney on appeal has
fully complied with the responsibilities of counsel and there are no arguable issues.1 (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People
v. Kelly (2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
       When the juvenile court sustained the delinquency petition and placed Amaya on
probation, however, the court did not adjudicate her a ward of the court. Although the
clerk’s minute order indicates Amaya was declared a ward of the court, “[w]hen there is a
discrepancy between the oral pronouncement of judgment and the minute order, the oral
pronouncement controls.” (People v. Morales (2014) 224 Cal.App.4th 1587, 1594.)
“‘The clerk cannot supplement the judgment the court actually pronounced by adding a
provision to the minute order. . . . [Citation.] . . . [T]he clerk’s minutes must accurately
reflect what occurred at the hearing.’” (Ibid., quoting People v. Zackery (2007) 147
Cal.App.4th 380, 387.) In addition, the minute order does not reflect that the juvenile
court orally awarded Amaya one day of predisposition credit. (See In re A.M. (2014) 225
Cal.App.4th 1075, 1085 [“[i]n a juvenile delinquency proceeding, ‘a minor is entitled to
credit against his or her maximum term of confinement for the time spent in custody

1
        Amaya did not argue in her suppression motion that the waiver of her Miranda
rights was not knowing, voluntary, and intelligent. (See People v. Scott (2011) 52
Cal.4th 452, 482 [Miranda claim forfeited where “Miranda was not one of the several
grounds upon which defendant challenged the admissibility of this statement below,” and
“[a]s a result, the trial court had no opportunity to resolve material factual disputes and
make necessary factual findings”]; People v. Holt (1997) 15 Cal.4th 619, 667 [“[h]aving
failed to make [Miranda as a] basis for exclusion clear either in his written motion or at
the hearing on that motion, defendant has waived the right to assert error on those
grounds now”].)
                                              3
before the disposition hearing,’” and “‘[i]t is the juvenile court’s duty to calculate the
number of days earned, and the court may not delegate that duty’”].)


                                      DISPOSITION


       The cause is remanded for the juvenile court to declare Amaya B. a ward of the
court and to prepare a corrected disposition order reflecting an award of one day of
predisposition credit. In all other respects, the order is affirmed.




              SEGAL, J.




We concur:




              PERLUSS, P. J.




              ZELON, J.




                                              4